Sed per Curiam.

That the Legislature have a power to explain their' own acts, cannot be denied. The explanation goes to the very point in issue. The words of the statute are, that the first day of December, one thousand seven hundred and eighty-seven, be and hereby is declared to be the day from which the time of limitation as to the passing the aforesaid statute, shall begin. Indeed this was the only subject which admitted of dispute in the construction of the statute. The time of the end of the session of Assembly, holden in March, 1787, had been already ascertained and recorded in the Journals of the Council and House of Representatives.
Judgment of Court. Demurrer insufficient, and that defendant have his costs. '
Robinson, Chief Judge, dissenting.